                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION


JOE W. AGUILLARD                                 CIVIL ACTION NO. 1:17-CV-01671

VERSUS                                           JUDGE TERRY A. DOUGHTY

LOUISIANA COLLEGE                                MAG. JUDGE MARK L. HORNSBY

                                            RULING

       Plaintiff Joe W. Aguillard (“Aguillard”) sued his employer, Louisiana College (“LC”), in

part, for disability discrimination and disability-based retaliation after LC terminated his

employment. Pending before the Court is LC’s Motion for Summary Judgment [Doc. No. 48]

seeking dismissal of Aguillard’s claims of disability discrimination and disability-based

retaliation, as well as any disability-based hostile work environment claim Aguillard may be

making. Aguillard has filed an Opposition [Doc. No. 60]. LC has filed a Reply [Doc. No. 66].

       Pending also is LC’s Motion to Strike [Doc. No. 62] seeking to strike numerous exhibits

and affidavits attached to Aguillard’s Opposition.

       For the following reasons, the Motion for Summary Judgment is GRANTED, and the

Motion to Strike is DENIED AS MOOT.

I.     FACTS

       Aguillard served as President of LC from January of 2005 to July of 2014. He suffered a

major heart attack in March of 2011 and underwent quadruple by-pass surgery. In January of

2014, he was diagnosed with Post-Traumatic Stress Disorder. Aguillard contends that, as a result

of his poor health, and as an “accommodation” to his medical disabilities, he and LC entered into
a written Employment Agreement effective April 15, 2014, pursuant to which he became

“President Emeritus” of LC and a fully tenured member of the Faculty.

           Aguillard asserts that on December 16, 2014, his Employment Agreement was amended

by the Board of Trustees when they approved a restriction on an Anonymous Donation of $10

million which required that Aguillard remain President Emeritus for five years. [Doc. No. 60-1,

p. 5].

           Dr. Richard B. Brewer (“Brewer”) became President of LC on April 7, 2015, and

continues to serve in that capacity.

           Aguillard contends that, while serving as President of LC, he was “attacked” by a group

referred to as the “Calvinists.” Brewer is a Calvinist; Aguillard is not. [Doc. No. 60-1, p. 5].

Aguillard asserts that these threats became increasingly hostile over time and, in fact, his life was

threatened in March 2014 by a Calvinist student at LC named Kyle Johnston (“Johnston”). Id.

at p. 3.

           Aguillard’s conflict with the Calvinists continued. On May 3, 2015, Aguillard filed a

“fear of workplace violence” complaint after learning that LC had hired Johnston as an

employee. On May 20, 2015, Aguillard met with Brewer, who Aguillard alleges, told him that

he could not be “President Emeritus, it just was not going to work;” to “never, ever contact any

of my vice-presidents again” under any circumstances; and to “stop talking to LC donors.” Id.,

at p. 8.

           Aguillard asserts that he left the meeting devastated because there was no discussion

about preserving his “accommodations.” He also felt he had been left to confront the Calvinists

in LC’s “backyard,” and, therefore, that LC had become a hostile workplace. [Doc. No. 60-29,

p. 8].


                                                   2
       Aguillard alleges that thereafter Brewer attempted to force him to resign his employment

with LC, isolated him, did not allow him to participate in the usual and customary faculty

functions, did not allow him to march at Graduation, and refused to communicate with him with

respect to his duties and responsibilities. He asserts that Brewer was well aware of his medical

disabilities, that Brewer controlled the “accommodations,” and, consequently, Brewer could and

did apply pressure to coerce him into resigning. Id.

       Aguillard states that the Calvinists issue re-surfaced in August of 2015 when LC prepared

a “recruiting” brochure or poster which featured Johnston and some of his Calvinist friends.

       In September 2015, an “Anonymous Package” was circulated among LC alumni,

members of the LC Board of Trustees, and the Louisiana Baptist community at large. The

Anonymous Package made numerous derogatory statements about LC, about Brewer, about

other LC administrators, and about current and former LC students.

       On September 28, 2015, Aguillard met with Don Benton Connor (“Connor”), an

investigator hired by Brewer to investigate the source of the “Anonymous Package.” [Doc. No.

1, p. 5]. Brewer advised Aguillard that Connor “speaks for me.” [Doc. No. 60-1, p. 10].

According to Aguillard, Connor appeared to be armed with a hand gun, represented he was in

law enforcement, stated “this is a Catholic thing,” and demanded Aguillard immediately resign

his position at LC “because of religious issues.” Id. Aguillard states that Connor threatened to

ruin Aguillard and his family if Aguillard did not resign. Id.

       Aguillard further alleges Connor followed him to his truck and physically took

possession of his computers, one of which was Aguillard’s personal property and the other of

which had been issued to him by LC, slamming the top of one of the computers on Aguillard’s

hand in the process. Id.


                                                 3
        Aguillard states he had personal and confidential information stored in both computers,

including e-mail communications with his attorneys, financial information, and medical records.

Both computers were password protected. Aguillard alleges that LC “hacked” both computers

and unlawfully and illegally obtained confidential information. Id. at p. 11

        Aguillard was subsequently hospitalized for three weeks for treatment and observation of

acute PTSD symptoms and the high risk of a second heart attack and/or stroke, all, he alleges,

resulting from his confrontation with Connor. Id.

        LC contends that its investigation determined that Aguillard’s LC-issued laptop contained

data that identified it as the source of the Anonymous Package. [Doc. No. 48-26, p. 4].

Aguillard, on the other hand, maintains he was not personally involved in developing or

distributing the Anonymous Package and further asserts that “Rev. Jerry Dark” was responsible

for it. [Doc. No. 60-1, p. 15].

        Aguillard further contends that after his release from the hospital, Brewer retaliated

against him for his refusal to resign. He continued to have him followed and stalked. Aguillard

asserts that Brewer fired another faculty member, Dr. Carmacia Smith-Ross, after she refused to

give a false statement to the effect that Aguillard was too ill to work, that he had not been

teaching his classes appropriately, that he had not attended meetings with her as required, and

that because of his disabilities (coronary artery disease and PTSD), Aguillard could not perform

his job duties and responsibilities. Id. at p. 11.

        By letter dated January 22, 2016, Dr. Cheryl Clark, Acting Vice-President and Dean of

Academic Affairs, notified Aguillard that LC considered his employment to be “at will” and that

LC was entitled to dismiss him at any time and for any reason and was not obligated to show

cause for his dismissal.


                                                     4
       Attached to this notice was a “List of Violations” [Doc. No. 48-6, p. 3-5], which

included, in summary, that Aguillard had:

       (1)    Breached his contractual duties to LC, through conduct materially
              damaging to LC, by participating in the drafting of an anonymous letter
              and flyer, which disparaged the college President, former students, and the
              school, and was transmitted to known and unknown individuals, including
              members of the Board of Trustees;

       (2)    Breached his contractual duties, by refusing to perform his duties of
              employment and duty to support and promote the college by participating
              in the drafting of the above described anonymous letter and flyer;

       (3)    Breached his faculty duties and was insubordinate, by failing to report
              perceived problems through proper channels, in that, during the summer of
              2015, he sent emails to several individuals, including the former chairman
              of the board of LC, who were not in the immediate chain-of-command
              above him referencing alleged problems with LC compliance with SACS
              policies and procedures; and

       (4)    Breached his faculty duties and was insubordinate, by failing to report
              perceived problems through proper channels, in that, on August 10, 2015,
              he sent an email to the then-chairman of the board of LC, Dr. Tommy
              French, who was not in the immediate chain-of-command above him,
              referencing an alleged problem with President Brewer’s appointment of
              certain staff members and alleged failure to obtain consent from the Board
              of Trustees;

       (5)    Breached his faculty duties and was dishonest, by covert appropriation of
              documents belonging to another staff member, in that, on or about April
              10, 2015, he found copies of communications between another staff
              member and a third party on the premises of LC and on a copy machine
              that belongs to LC, and, without receiving the permission of the staff
              member to whom the copies belonged or otherwise notifying her or any
              other LC faculty or staff member within the proper chain-of-command, he
              appropriated these documents and sent them to Dr. Tommy French
              through an email, dated April 11, 2015. He admitted the subversive nature
              of his actions by stating to Dr. French that “No one knows I have it but
              you.”

       (6)    Engaged in an overall pattern and practice of continued misconduct
              detrimental to LC in violation of his Employment Contract and the Faculty
              Handbook, in that his conduct during the 2014-2015 academic year, both
              as described above as well other actions, has reflected an overall pattern
              and practice of behavior demonstrating a disregard for his duties to LC.

                                               5
               The cumulative effect of his continued pattern of behavior constitutes
               conduct detrimental and damaging to LC, and demonstrates an intention to
               undermine the current administration, including, among others, the
               College President , Dr. Rick Brewer.

Id.

        Brewer then notified Aguillard that he was placing him on administrative leave, relieving

him of all of his duties and responsibilities as “President Emeritus,” and re-assigning all of

Aguillard’s classes. [Doc. No. 1-2].

        On February 9, 2016, Aguillard filed a “whistleblower complaint” with LC’s Board of

Trustees reporting that Brewer had retaliated against him for engaging in protected activities and

for opposing LC’s unlawful discrimination and actions. [Doc. No. 60-1, p. 13]. On February

17, 2016, LC changed the locks on Aguillard’s office, denying him access to his office and his

property stored in his office. Id.

        At Aguillard’s request, the Faculty Affairs Advisory Committee (“FAAC”) conducted a

hearing on February 23, 2016. The Committee found, in summary, that Aguillard had committed

the above-described violations. [Doc. No. 48-40].

        Aguillard alleges that Brewer and LC introduced “false” evidence at the FAAC hearing in

that they failed to disclose his Employment Agreement had a fixed term of 5 years as a result of

the Board-approved restriction on a $10 Million Anonymous Donation.

        The FAAC recommended that Aguillard be dismissed from his employment. By letter

dated March 16, 2016, Brewer terminated Aguillard’s employment effective March 31, 2016.

[Doc. No. 1-4].

        Aguillard appealed Brewer’s decision to the Executive Committee and then to the Board

of Trustees, all to no avail. LC stopped payment of all compensation to Aguillard on March 31,

2016.

                                                 6
           Aguillard filed a charge of discrimination with the EEOC and the Louisiana Commission

on Human Rights on or about April 1, 2016, alleging that LC had discriminated against him

because of his disability, his religion (Southern Baptist), and in retaliation for opposing illegal

practices in violation of the American With Disabilities Act, as amended, 42 U.S.C. §§ 12101-

12213 (“ADA”), and Title VII. The EEOC issued a “Right to Sue” letter dated September 28,

2017.

           Aguillard asserts that LC’s alleged grounds for terminating him as President Emeritus

and as a fully tenured faculty member were mere pretext and that LC retaliated against him for

his attempt to protect his employment rights from unlawful discrimination on the grounds of his

religious beliefs, his disability, his age, and his opposition to LC’s discriminatory practices.1 In

his Opposition, Aguillard states that his federal claims are based principally upon the retaliatory

actions taken by LC in violation of Title VII and the ADA. [Doc. No. 60-29, p. 6].

           LC argues in its motion for summary judgment that Aguillard’s claims of disability

discrimination, disability-based retaliation, and disability-based hostile work environment should

be dismissed because Aguillard has failed to assert facts showing his alleged disability was a

motivating factor for any actions taken against him.

           The motion is fully briefed, and the Court is prepared to rule.

II.        LAW AND ANALYSIS

           A.     Standard of Review

           Under Federal Rule of Civil Procedure 56(a), A[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is no


1
    This Court previously dismissed Aguillard’s religious discrimination and retaliation claims [Doc. Nos. 30, 31].

                                                            7
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.@

The moving party bears the initial burden of informing the court of the basis for its motion by

identifying portions of the record which highlight the absence of genuine issues of material fact.

Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ. P. 56(c)(1) (AA

party asserting that a fact cannot be . . . disputed must support the assertion by . . . citing to

particular parts of materials in the record . . . ). A fact is Amaterial@ if proof of its existence or

nonexistence would affect the outcome of the lawsuit under applicable law in the case. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if

the evidence is such that a reasonable fact finder could render a verdict for the nonmoving party.

Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). In evaluating the evidence tendered by the parties, the

Court must accept the evidence of the nonmovant as credible and draw all justifiable inferences in

its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary judgment with

conclusory allegations, unsubstantiated assertions, or only a scintilla of evidence.” Turner v.

Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing Anderson, 477 U.S. at

248.)

        B.    Disability Discrimination Claim

        The ADA provides, in pertinent part:

        No covered entity shall discriminate against a qualified individual on the basis of
        disability in regard to . . . discharge of employees, employee compensation, job
        training, and other terms, conditions, and privileges of employment.

42 U.S.C. § 12112(a).


                                                  8
         The ADA Amendments Act of 2008 (“ADAAA”) prohibits employers “from

discriminating against a ‘qualified individual with a disability on the basis of that disability.’”

Burton v. Freescale Semiconductor, Inc. 798 F.3d 222, 226-27 (5th Cir. 2015) (internal quotation

marks omitted) (quoting EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014)).

         In a termination action under the ADA, the employee may either present direct evidence

that he was discriminated against because of his disability or alternatively proceed under the

burden-shifting analysis first articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), a Title VII case. See Benson v. Tyson Foods, Inc., 2016 WL3617803 at*6 (E.D. Tex. July

6, 2016) (citing LHC Grp., 773 F.3d at 694; see also EEOC v. Chevon Phillips Chem. Co., LP,

570 F.3d 606, 615 (5th Cir. 2009)).

         Direct evidence “is evidence that if believed, proves the facts of discriminatory animus

without inference or presumption.” Rachid v. Jack in the Box, Inc., 376 F.3d 305, 310 n.6 (5th Cir.

2004).

         Absent direct evidence of discrimination, a plaintiff must make a prima facie case of

discrimination by showing he (1) has a disability, was regarded as disabled, or has a record of a

disability; (2) was qualified for the job; and (3) was subjected to an adverse employment decision

on account of his disability. Cannon v. Jacobs Field Services North America, Inc., 813 F. 3d 586,

590 (5th Cir. 2016) (citing LHC Grp., 773 F.3d at 697). “If he makes that showing, a presumption

of discrimination arises, and the employer must ‘articulate a legitimate non-discriminatory reason

for the adverse employment action.’” Id. at 590 (quoting EEOC v. Chevron Phillips Chem. Co.,

LP. 570 F.3d 606, 615 (5th Cir. 2009)). “The burden then shifts to the plaintiff to produce evidence

from which a jury could conclude that the employer’s articulated reason is pretextual.” Id. (citing

Chevron Phillips Chem. Co., 570 F3d. at 615.)


                                                 9
        There is no direct evidence of disability discrimination in this case, so the McDonnell

Douglas burden-shifting analysis applies. For purposes of the instant Motion for Summary

Judgment only, LC does not dispute that Aguillard was disabled or that he was qualified for his

job. Further, it is undisputed that Aguillard suffered an adverse employment action—he was fired.

The issue then becomes whether the third prong has been satisfied, i.e, has Aguillard established

a prima facie case by showing that he was subjected to an adverse employment decision on account

of his disability.

        To establish his claim of disability discrimination, Aguillard must prove his heart disease

and/or PTSD was a “motivating factor” in his termination. See Maples v. University of Texas

Medical Branch at Galveston, 524 Fed. App’x. 93, 95 (5th Cir. 2013) (“Under the ADA,

‘discrimination need not be the sole reason for the adverse employment decision, [but] must

actually play a role in the employer’s decision-making process and have a determinative influence

on the outcome.’); see also Soledad v. U.S. Dep't of Treasury, 304 F.3d 500, 503 (5th Cir. 2002)

(quoting Ahrens v. Perot Sys. Corp., 205 F.3d 831, 835 (5th Cir. 2000)).

        The record is devoid of any evidence that Aguillard’s disability was a motivating factor

in his dismissal. There is nothing to indicate that any action was taken against him on the basis

of his heart disease and PTSD.

        Moreover, even if the Court found that the third prong had been satisfied, triggering a

presumption of discrimination, there is no genuine issue of material fact as to whether LC had “a

legitimate non-discriminatory reason for the adverse employment action.”

        LC has produced overwhelming summary judgment evidence to show that the conflict

between Aguillard and Brewer arose due to differences in opinion as to religious teachings, and,

further, that LC’s decision to terminate him was based on the findings of the FAAC that he had


                                                10
violated his contractual and faculty duties and had demonstrated an overall pattern of misconduct

that was detrimental to LC. Therefore, the burden shifted to Aguillard to introduce evidence of

pretext.

       If a defendant successfully meets its burden of providing a legitimate non-discriminatory

reason for discharge, the plaintiff must — in a circumstantial evidence case — then offer summary

judgment evidence supporting the conclusion that the defendant’s proffered reasons were a pretext

for discrimination. St. Mary’s Honor Center v Hicks, 509 U.S. 502, 507-08 (1993); Texas Dept.

of Community Affairs v. Burdine, 450 U.S. 248, 252-253 (1981). The “trier of fact may still

consider the evidence establishing the plaintiff’s prima facie case ‘and inferences properly drawn

therefrom…on the issue of whether the defendant’s explanation is pretextual.’” Reeves v.

Sanderson Plumbing Products, Inc. 530 US. 133, 143 (2000) A plaintiff’s prima facie case of

discrimination combined, with sufficient evidence to find that the employer’s asserted justification

is false, may permit the trier of fact to conclude that the employer unlawfully discriminated. Id at

148.

       Again, Aguillard has offered nothing to show LC’s proffered reasons for termination were

pretextual.   The record indicates the turmoil between LC and Aguillard, but that turmoil had

nothing to do with his disabilities.

       Accordingly, LC’s motion for summary judgment on Aguillard’s disability discrimination

claim is GRANTED and this claim is DISMISSED WITH PREJUDICE.

       C.      ADA Retaliation Claim

       In relation to all elements of an ADA retaliation claim, the Fifth Circuit has noted:

       Retaliation claims asserted pursuant to the ADA also operate under the
       McDonnell Douglas framework. ... In retaliation claims, the plaintiff must
       ultimately show that the protected activity is the “but for” cause of the adverse
       employment action.

                                                11
Claiborne v. Recovery School District, 690 Fed.App’x. 249, 259 (5thCir. 2017).

         The elements of an ADA retaliation claim were stated in Stringer v. North Bolivar

Consolidated School District, 727 Fed. App’x. 793 (5th Cir. 2018), as follows:

         A plaintiff can establish a prima facie case of retaliation under the ADA ... by
         showing that (1) she participated in an activity protected under the statute; (2) her
         employer took an adverse employment action against her; and (3) a causal
         connection exists between the protected activity and the adverse action.

(Id., at 804). As to the first element, that which constitutes a protected activity was

explained in Gordon v. Acosta Sales and Marketing, Inc., 622 Fed. App’x. 426 (5th Cir.

2015):

         As set forth in the ADA, “protected activity includes opposing employment
         actions or practices that are unlawful under the ADA.” 2 Americans With
         Disabilities: Practice & Compliance Manual, § 7:398 (2015). Courts have
         recognized this includes filing charges with the EEOC alleging “discrimination on
         the basis of perceived disability.” See id ...However, when employees make
         complaints about harassment without connecting the employment practices to
         their disabilities, these complaints do not constitute protected activity. See Harris-
         Childs v. Medco Health Solutions, Inc., 169 Fed. Appx. 913, 916 (5th Cir. 2006)

622 Fed. App’x at 431.

         As to the second element,

         [t]he definition of an adverse employment action in the retaliation context is
         broader that in the discrimination context. See Porter v. Houma Terrebonne Hous.
         Auth. Bd. of Comm’rs, 810 F.3d 940, 945–46 (5th Cir. 2015) (noting that adverse
         employment actions for retaliation claims are not limited to the workplace, and
         the standard is “less demanding” than an “ultimate employment decision”)
         (quoting Donaldson v. CDB Inc., 335 Fed. App’x. 494, 506 (5th Cir. 2009) (per
         curiam) ). It requires an adverse action that is “materially adverse” to a
         reasonable employee, which means that the employer’s action is “harmful to the
         point that[it]could well dissuade a reasonable worker from making or supporting a
         charge of discrimination.”

Stringer, 727 Fed. App’x. at 804 (internal citation omitted).




                                                  12
       Finally, the third element, a causal connection, may be met by

       showing “[c]lose timing between an employee’s protected activity and an adverse
       action against him” McCoy [v. City of Shreveport], 492 F.3d at 562 [5thCir.
       2007)]. Such temporal proximity must generally be “very close.” Clark Cnty.
       Sch. Dist. v. Breeden, 532 U.S. 268,273-74 ... (2001). This Court has found, for
       example that “a time lapse of up to four months” may be sufficiently close ...
       while a five-month lapse is not close enough without other evidence of retaliation
       ... Such evidence may include an employment record that does not support
       dismissal, or an employer’s departure from typical policies and procedures. ...

Feist v. Louisiana, Dep’t. f Justice, Office of the Atty. Gen., 730 F.3d 450, 454-55 (5th Cir. 2013).

       With regard to the first element of a prima facie disability retaliation case, Aguillard

asserts that the FAAC hearing and subsequent proceedings “were in direct retaliation for Dr.

Aguillard’s failure to resign as Brewer and Connor had demanded on September 28, 2015.”

[Doc. No. 60-29, p. 14]. He further contends that LC retaliated against him because he

counseled or assisted other faculty members in exercising their rights and/or asserting claims

under Title VII or the ADA [Doc. No. 60-29, p. 15].

       With regard to the second element, Aguillard alleges that LC took materially adverse

actions by attempting to force and coerce him into resigning, threatening him and his family,

isolating him, not allowing him to participate in the usual and customary faculty functions, not

allowing him to march at Graduation, and refusing to communicate with him with respect to his

duties and responsibilities.

       He further contends that LC forcibly took his computers, changed the locks to his office

and the alumni house without any prior notice and without providing him a key, thereby

depriving him of his personal property and medications. He also asserts that LC tried to induce

others to make false statements against him.

       Assuming that all of these protested actions were materially adverse, Aguillard must

show that there was a causal connection between the protected activity and the adverse actions.

                                                 13
Aguillard asserts that a causal connection exists, but he offers little summary judgment evidence

to support that assertion.

        Nevertheless, even if Aguillard has made a prima facie case of disability retaliation, his

claim fails.

        The Fifth Circuit has explained:

        “If the employee establishes a prima facie case, the burden shifts to the employer
        to state a legitimate, non-retaliatory reason for its decision. After the employer
        states its reason, the burden shifts back to the employee to demonstrate that the
        employer’s reason is actually a pretext for retaliation,” LeMaire v. Louisiana, 480
        F.3d 383, 388–89 (5th Cir. 2007) (internal citation omitted), which the employee
        accomplishes by showing that the adverse action would not have occurred “but
        for” the employer’s retaliatory motive, Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570
        U.S. 338, (2013) (Title VII); Seaman, 179 F.3d at 301 (ADA). In order to avoid
        summary judgment, the plaintiff must show “a conflict in substantial evidence” on
        the question of whether the employer would not have taken the action “but for”
        the protected activity. Long v. Eastfield College, 88 F.3d 300, 308 (5th Cir.1996)
        (internal quotation marks omitted).

Id. at 454.

        LC has clearly stated legitimate, non-retaliatory reasons for terminating Aguillard

following the FAAC hearing. LC has produced overwhelming summary judgment evidence to

show that the conflict between Aguillard and Brewer arose due to differences in opinion as to

religious teachings, and, further, that LC’s decision to terminate him was based on the findings of

the FAAC that he had violated his contractual and faculty duties and had demonstrated an overall

pattern of misconduct that was detrimental to LC.

        Therefore, the burden shifts back to Aguillard to demonstrate that LC’s articulated

reasons are actually pretexts for retaliation. In order to avoid summary judgment, Aguillard must

show a conflict in substantial evidence on the question of whether LC would not have taken the

action “but for” the protected activity.




                                                 14
       While Aguillard may dispute the egregiousness of his activities, he has offered no

evidence that LC would not have terminated another employee for engaging in the same course

of behavior.

       Therefore, because LC has offered sound non-retaliatory explanations for Aguillard’s

dismissal, and because Aguillard has presented no evidence of pretext, summary judgment must

be granted dismissing his ADA retaliation claim.     Accordingly, LC’s motion for summary

judgment on Aguillard’s disability retaliation claim is GRANTED and this claim is

DISMISSED WITH PREJUDICE

       D.      Hostile Work Environment Claim

       In its motion for summary judgment, LC states “[t]o the extent Aguillard’s filings may

(possibly) be read to assert hostile work environment claims, these claims should also be

dismissed.” [Doc. No. 48-4, p. 39]. LC then cites legal authority and advances numerous

arguments in support of its position.

       In his opposition, Aguillard does not address this issue or dispute LC’s arguments.

       Therefore, based on the unopposed arguments and evidence, LC’s Motion for Summary

Judgment as to any ADA-based hostile work environment claims Aguillard may be making is

GRANTED, and this claim is DISMISSED WITH PREJUDICE.

       E.      Failure to Accommodate

       In his Opposition, Aguillard raises for the first time claims that LC failed to

accommodate his purported disability. But his Complaint and his EEOC filings make no claims

for failure to accommodate any disability or failure to respond to any purported request for

disability accommodation.




                                                15
       Nevertheless, the Court has reviewed his arguments and found they do not alter the

Court’s conclusion that LC’s motion for summary judgment should be granted.

       To the extent that LC had a duty to accommodate Aguillard’s disabilities, it appears that

duty was satisfied when he and LC entered into the Employment Agreement in which he was

allowed to step down as President and become President Emeritus as well as a fully tenured

faculty member. The ADA encourages employers to confer with an employee over proposed

accommodations by relieving them of liability for damages if they have made a good-faith effort

to provide a reasonable accommodation in consultation with their employees. 42 U.S.C. §

1981a(a)(3) (2006).

       Aguillard has failed to show what specific new accommodation he requested, how the

accommodation would have been implemented, or what evidence supports the claim of any new

accommodation request. Accordingly, the Court concludes this new allegation does not defeat

LC’s motion for summary judgment.

       F.      New Claims of Disability-Based Actions

       In its Motion to Strike [Doc. No. 62], LC asserts that Aguillard’s Opposition and attached

Affidavits seek to expand the pleadings by raising new claims and making new allegations never

asserted in his Complaint.

       When a claim is raised for the first time in response to a summary judgment motion, the

district court should construe that claim as a motion to amend the complaint under Federal Rule

of Civil Procedure 15(a). Riley v. Sch. Bd. Union Parish, 379 F. App’x 335, 341 (5th Cir. 2010).

       When deciding whether to grant a party leave to amend, the court considers the following

factors: (1) undue delay, (2) bad faith or dilatory motive, (3) repeated failure to cure deficiencies

by previous amendments, (4) undue prejudice to the opposing party, and (5) futility of the


                                                 16
amendment. Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962) ). Absent any of these factors, leave should be granted. Smith v.

EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (citation omitted).

       The Court notes that Aguillard was allowed to file his First Amended Complaint on

March 1, 2019, which sets forth new allegations of intentional infliction of emotional distress.

[Doc. No. 58].

       The new claims of disability actions that LC objects to include multiple alleged actions

by Brewer which Aguillard now alleges were based on disability. LC additionally objects to

similar statements in the Affidavits of Michael Paul Shamblin and Dr. Darla Jo Gilbert.

       Although the Court will consider Aguillard’s response as a proposed second amended

complaint, the pleading still does not cure the grounds for dismissal urged by LC. The Court has

reviewed these claims and statements and has found that they do not alter the Court’s conclusion

that LC’s Motion for Summary Judgment should be granted. Therefore, the “motion” for leave

to amend is futile and is denied on that basis.

       Accordingly, LC’s Motion for Summary Judgment [Doc. No. 48] is GRANTED, and

LC’s Motion to Strike [Doc. No. 62] is DENIED AS MOOT.

III.   CONCLUSION

       For the reasons set forth above, LC’s Motion for Summary Judgment [Doc. No. 48] is

GRANTED.         Aguillard’s claims of disability discrimination, disability-based retaliation, and

disability-based hostile work environment are DISMISSED WITH PREJUDICE. Further, LC’s

Motion to Strike [Doc. No. 62] is DENIED AS MOOT.




                                                  17
MONROE, LOUISIANA, this 4th day of April, 2019.



                                       ___________________________________
                                        TERRY A. DOUGHTY
                                        UNITED STATES DISTRICT JUDGE




                                  18
